UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07687 First American Strategy Funds, Inc. (Exact name of registrant as specified in charter) 800 Nicollet Mall, Minneapolis, MN55402 (Address of principal executive offices) (Zip code) Charles D. Gariboldi, Jr., 800 Nicollet Mall, Minneapolis, MN55402 (Name and address of agent for service) 800-677-3863 Registrant's telephone number, including area code Date of fiscal year end: 8/31/08 Date of reporting period: 11/30/07 Item 1—Schedule of Investments Schedule of INVESTMENTS November 30, 2007 (unaudited), all dollars are rounded to thousands (000) Strategy Aggressive Growth Allocation Fund DESCRIPTION SHARES VALUE+ Investment Companies - 98.6% Equity Funds (a)-76.5% First American Equity Income Fund, Class Y 172,893 $ 2,756 First American International Fund, Class Y 498,818 8,435 First American International Select Fund, Class Y 2,048,266 23,883 First American Large Cap Growth Opportunities Fund, Class Y 589,011 21,240 First American Large Cap Select Fund, Class Y 1,058,288 17,091 First American Large Cap Value Fund, Class Y 473,921 10,284 First American Mid Cap Growth Opportunities Fund, Class Y (b) 76,107 3,595 First American Mid Cap Value Fund, Class Y 84,968 2,287 First American Quantitative Large Cap Core Fund, Class Y 375,411 9,686 First American Quantitative Large Cap Growth Fund, Class Y 56,106 1,486 First American Quantitative Large Cap Value Fund, Class Y 56,192 1,431 First American Real Estate Securities Fund, Class Y 159,118 3,488 First American Small Cap Growth Opportunities Fund, Class Y (b) 61,630 1,321 First American Small Cap Select Fund, Class Y (b) 170,295 2,352 First American Small Cap Value Fund, Class Y 8,603 112 Total Equity Funds 109,447 Fixed Income Funds(a) -18.0% First American Inflation Protected Securities Fund, Class Y 500,211 5,042 First American Total Return Bond Fund, Class Y 2,030,038 20,645 Total Fixed Income Funds 25,687 Exchange-Traded Fund -4.1% iShares S&P GSCI Commodity-Indexed Trust (b) 118,134 5,859 Total Investment Companies (Cost $129,383) 140,993 Short-Term Investment (a) - 1.2% First American Prime Obligations Fund, Class Z (Cost $1,660) 1,660,089 1,660 Total Investments - 99.8% (Cost $131,043) 142,653 Other Assets and Liabilities, Net - 0.2% 333 Total Net Assets - 100.0% $ 142,986 + Investments in investment companies are valued at the respective net asset value of each underlying fund as of November 30, 2007. Security valuations for equity securities and investments in unaffiliated investment companies are furnished by an independent pricing service that has been approved by the fund's board of directors. (a) Investments in affiliated securities.These funds are advised by FAF Advisors, Inc., which also serves as advisor to this fund. (b) Fund paid no dividends during the twelve-month period ended November 30, 2007. Schedule of
